   Case 3:20-cv-00762-MMH-PDB Document 1 Filed 07/08/20 Page 1 of 5 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA


ALEJANDRO CASTILLO,                                 )    Civil Action No.:
                                                    )
                             Plaintiff,
     vs.                                            )
                                                    )
ENHANCED RECOVERY COMPANY, LLC                      )    DEMAND FOR JURY TRIAL
                             Defendant.             )
                                                    )


   COMPLAINT FOR VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES
                                ACT
           Plaintiff Alejandro Castillo (“Plaintiff”) brings this action against Defendant Enhanced

  Recovery Company, LLC (“Defendant” or “ERC”) on an individual basis, and alleges based upon

  Plaintiff’s personal knowledge, the investigation of counsel, and upon information and belief, as

  follows:

                                  PRELIMINARY STATEMENT
           1.     In 1977 Congress enacted Title 15 of the United States Code § 1692 et seq.,

  commonly referred to as the Fair Debt Collection Practices Act (“FDCPA”) in response to the

  “abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

  debt collectors.” 15 U.S.C. § 1692(a). At that time, Congress was concerned that “abusive debt

  collection practices contribute to the number of personal bankruptcies, to marital instability, to the

  loss of jobs, and to invasions of individual privacy.” Id. Congress concluded that “existing laws

  . . . [we]re inadequate to protect consumers,” and that “the effective collection of debts” does not

  require “misrepresentation or other abusive debt collection practices.” 15 U.S.C. §§ 1692(b) & (c).

           2.     Congress explained that the purpose of the Act was not only to eliminate abusive


                                                    1
 Case 3:20-cv-00762-MMH-PDB Document 1 Filed 07/08/20 Page 2 of 5 PageID 2




debt collection practices, but also to “ensure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged.” Id.; § 1692(e). After

determining that the existing consumer protection laws were inadequate, Congress gave consumers

a private cause of action against debt collectors who failed to comply with the Act. Id.; § 1692k.

        3.       In determining whether a collection letter violates the FDCPA, courts in the

Eleventh Circuit apply the “least sophisticated consumer” standard. LeBlanc v. Unifund CCR

Partners, 601 F.3d 1185 (11th Cir. 2010). The standard takes into account that consumer protection

laws are not made for the protection of experts, but for the public, which includes the credulous

and the naïve.

        4.       Under the least sophisticated consumer standard, a collection letter may violate the

FDCPA if a communication constitutes a deceptive means to collect an alleged debt. A deceptive

act may include the communication of any false representation, including the failure to

communicate that a disputed debt is disputed. 15 U.S.C. § 1692(e)8.

        5.       The FDCPA does not ordinarily require proof of an intentional violation, and is

considered a strict liability statute, whereby a single violation is sufficient to establish civil liability

against a debt collector.

                                   JURISDICTION AND VENUE
        6.       The Court has jurisdiction over this action under 28 U.S.C. § 1331 and 15 U.S.C. §

1692k(d). If applicable, the Court also has pendent jurisdiction over the state law claims in this

action pursuant to 28 U.S.C. § 1367(a).

        7.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(1) & (2) as

this is where the Defendant resides and where a substantial part of the events or omissions giving

rise to the claim occurred.



                                                     2
 Case 3:20-cv-00762-MMH-PDB Document 1 Filed 07/08/20 Page 3 of 5 PageID 3




                                             PARTIES
         8.    Plaintiff is a natural person and a resident of Indianapolis, Indiana.

         9.    Plaintiff is a “Consumer” as defined by 15 U.S.C. § 1692(a)(3).

         10.   Defendant is a limited liability company incorporated in Delaware. Defendant’s

principal address is 8014 Bayberry Road, Jacksonville, Florida, 32256 its designated agent for

service is the Corporation Service Company, located at 1201 Hays Street, Tallahassee, Florida,

32301.

         11.   Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. §

1692a(6), in that Defendant uses an instrumentality of interstate commerce, including postal mail,

for their business, a principal purpose of which is the collection of debts within the State of Indiana

and throughout the United States. As such, Defendant regularly collects or attempts to collect,

directly or indirectly, debts owed or asserted to be owed to another.

                                    STATEMENT OF FACTS
         12.   Some time on, or prior to, December 13, 2018, an alleged debt was incurred to 11

Charter Communications (“Charter”).

         13.   The alleged debt of $101.00 purportedly owed to Charter arose out of a transaction

in which money, property, insurance or services, which are the subject of the transaction, are

primarily for personal, family or household purposes.

         14.   At some time prior to March 16, 2020, the alleged debt was purchased by, or

otherwise transferred to Defendant for collection.

         15.   In an effort to collect on this alleged debt, Defendant reported the alleged debt of

$101 to nationwide credit reporting agency TransUnion.

         16.   On March 16, 2020, Plaintiff mailed a written dispute of the alleged debt to

TransUnion. The dispute letter was received by TransUnion on April 7, 2020. Upon information

                                                  3
 Case 3:20-cv-00762-MMH-PDB Document 1 Filed 07/08/20 Page 4 of 5 PageID 4




and belief, TransUnion then notified Defendant about Plaintiff’s dispute. Following receipt of the

dispute by TransUnion, Defendant failed to mark the account as disputed in Plaintiff’s consumer

background reports issued by TransUnion.

       17.     Defendant’s failure to mark the collection account was damaging. This omission

was material and impaired Plaintiff’s credit rating and his ability to obtain additional credit. As a

result of these false, deceptive and misleading practices, Plaintiff was harmed.

                                              COUNT I

         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                     15 U.S.C. § 1692e et seq.
       18.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

       19.     Defendant’s debt collection efforts attempted and/or directed towards Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

       20.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive,

or misleading representation or means in connection with the collection of any debt.

       21.     Pursuant to 15 U.S.C. § 1692e(8), a debt collector is prohibited from

“communicating or threatening to communicate to any person credit information which is known

or which should be known to be false, including failure to communicate that a disputed debt is

disputed.”

       22.     Defendant failed to mark the debt as disputed and Plaintiff was harmed.

       23.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated § 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.




                                                 4
 Case 3:20-cv-00762-MMH-PDB Document 1 Filed 07/08/20 Page 5 of 5 PageID 5




                                       PRAYER FOR RELIEF
      WHEREFORE, Plaintiff demands judgment against Defendant as follows:

      (a)    Awarding Plaintiff statutory damages;

      (b)    Awarding Plaintiff actual damages;

      (c)    Awarding Plaintiff costs of this action, including reasonable attorneys’ fees and

             expenses;

      (d)    Awarding pre-judgment interest and post-judgment interest; and

      (e)    Awarding Plaintiff such other and further relief as this Court may deem just and

             proper.

                                       JURY DEMAND

      Plaintiff demands a trial by jury.

DATED: July 8, 2020                        COHEN & MIZRAHI LLP
                                           YOSEF STEINMETZ
                                           Florida Bar No. 119968


                                                           /s/ Yosef Steinmetz
                                                          YOSEF STEINMETZ

                                           300 Cadman Plaza West, 12th Floor
                                           Brooklyn, NY 11201
                                           Telephone: 929/575-4175
                                           929/575-4195 (fax)
                                           yosef@cml.legal

                                           Attorneys for Plaintiff




                                              5
